Case: 20-61223     Document: 00516257180         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-61223                        March 28, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Jose German Hernandez Zepeda,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 877 458


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jose German Hernandez-Zepeda, a native and citizen of Honduras,
   petitions for review of the dismissal by the Board of Immigration Appeals
   (BIA) of his appeal from the denial of his applications for asylum and
   withholding of removal. Hernandez-Zepeda argues that the BIA erred by


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61223     Document: 00516257180           Page: 2   Date Filed: 03/28/2022




                                    No. 20-61223


   dismissing his appeal, contending that he established that he suffered past
   persecution and that he has a well-founded fear of future persecution based
   on his membership in a particular social group comprised of men who are
   believed to be in an adulterous relationship.
          We review the BIA’s legal conclusions de novo and its factual findings
   for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th
   Cir. 2012). “Under the substantial evidence standard, reversal is improper
   unless we decide not only that the evidence supports a contrary conclusion,
   but also that the evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006) (internal quotation marks and citation omitted).
          Substantial evidence supports the BIA’s decision that Hernandez-
   Zepeda failed to show that he suffered past persecution. See id. The harm
   suffered by Hernandez-Zepeda, which consisted of an altercation involving a
   single punch to the chest and the brandishing of a gun as well as numerous
   threats, does not rise to the level of past persecution. See Majd v. Gonzales,
   446 F.3d 590, 596 (5th Cir. 2006); see also Thuri v. Ashcroft, 380 F.3d 788,
   792-93 (5th Cir. 2004). Additionally, because the harm was motivated by
   purely personal reasons, substantial evidence supports the BIA’s finding that
   he failed to establish a nexus between the harm and a protected ground. See
   Eduard v. Ashcroft, 379 F.3d 182, 190 (5th Cir. 2004). That finding was fatal
   to his asylum and withholding of removal claims. See Faddoul v. INS, 37 F.3d
   185, 188 (5th Cir. 1994). Therefore, the BIA was not required to address the
   cognizability of Hernandez-Zepeda’s proposed particular social group. See
   INS v. Bagamasbad, 429 U.S. 24, 25 (1976). Because Hernandez-Zepeda
   failed to satisfy the asylum standard, he cannot meet the more stringent
   standard for withholding of removal. See Gonzales-Veliz v. Barr, 938 F.3d
   219, 224 (5th Cir. 2019).
          The petition for review is DENIED.




                                         2